FILED
                              NOT FOR PUBLICATION                            NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE LUIS FUENTES, AKA Jose Loius                No. 13-72588
Fuentes,
                                                 Agency No. A094-153-412
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Jose Luis Fuentes, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to continue. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to continue. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246

(9th Cir. 2008). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in concluding that Fuentes failed to

demonstrate good cause for a continuance, where Fuentes had been previously

granted three continuances over 18 months, and he did not meet the IJ’s deadline

for filing his applications for relief. See id. at 1247.

      We lack jurisdiction to review Fuentes’s unexhausted due process and

ineffective assistance of counsel claims. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (explaining that due process claims, procedural in nature,

must be exhausted); Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000)

(“We . . . require an alien who argues ineffective assistance of counsel to exhaust

his administrative remedies by first presenting the issue to the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   13-72588